DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Responding to the 3/31/2021 "Restriction Requirement," the 6/1/2021 Response [hereinafter "6/1 Response"] elected, without traverse, Species A (directed to FIGs. 3a-g) for prosecution on the merits. 
The Response identified claims 2-21 as being directed to the elected invention. The Restriction Requirement was made final. 
The 3/31/2021 Restriction Requirement and its finality are proper, and they are therefore maintained.
Objections to the Claims
02.	The specification is objected to under 37 CFR § 1.75(d)(1) because the specification fails to provide clear support or antecedent basis for terms and phrases in claims 2-21. 
A Response overcoming this rejection, infra, over 35 U.S.C. § 112, first paragraph, for lack of written description support of the noted terms/phrases," as recited in the context of claims 2-21, obviates this objection to the claims under 37 CFR § 1.75(d)(1). 
The following is a quotation of 37 CFR § 1.75(d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)
Although "an applicant is not limited to the nomenclature used in the application[,] as filed, [applicant] should [appropriately amend] the specification whenever this nomenclature is departed from by amendment of the claims[, so the specification has] clear support or antecedent basis … for the new terms appearing in the claims." See, M.P.E.P. § 608.01(o). Amending the detailed description is "necessary … to [e]nsure certainty in construing the claims in the light of the specification." See, for example, M.P.E.P. § 608.01(o) (citing 37 CFR § 1.75(d)(1) and M.P.E.P. §§ 608.01(i), 1302.01, and 2103). 
Accordingly, "[i]f … the claims presented late in prosecution [or in a divisional/continuing] application do not comply with 37 CFR § 1.75(d)(1), applicant [must] make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims[,] provided no new matter is introduced." See, M.P.E.P. § 608.01(o). 
The detailed description of the elected embodiment of the invention, however, provides neither clear support nor clear antecedent basis for the following terms/phrases in the claim(s): 
(a):		… 
a fin-shaped semiconductor body, the fin-shaped semiconductor body comprising silicon; 
a trench isolation region having a first side, a second side, a bottom, an upper portion and a lower portion, the upper portion [of the trench isolation region being] above the fin-shaped semiconductor body and the lower portion [of the trench isolation region being] in the fin-shaped semiconductor body, the lower portion defining a first portion of the fin-shaped semiconductor body and a second portion of the fin-shaped semiconductor body; 
… ," as recited in claims 2-11. 
(b):		…
a fin-shaped semiconductor body, the fin-shaped semiconductor body comprising silicon; 
a trench isolation region having a bottom and a top, the trench isolation region defining a first portion of the fin-shaped semiconductor body and a second portion of the fin-shaped semiconductor body; 
a first gate electrode on the top of the trench isolation region, the first gate electrode having a first side and a second side; 
a first gate spacer along the first side of the first gate electrode, the first gate spacer having a bottom above the bottom of the trench isolation region; 
a second gate spacer along the second side of the first gate electrode, the second gate spacer having a bottom above the bottom of the trench isolation region; 
a second gate electrode over the first portion of the fin-shaped semiconductor body, the second gate electrode having a first side and a second side; 
…," as recited in claims 11-21. 
A search of the specification for "upper portion," "lower portion", "first portion," second portion," yields zero hits, let alone finding these phrases/terms in the context of the claims, as noted above.
Moreover, the detailed description mentions fin-shaped only in [0021] and fails to show it in FIG. 2, or any of the other figures, let alone mentioning fin-shaped body comprising silicon and a trench isolation region as recited in claims 2-21, let alone mentioning fin-shaped body comprising silicon and a trench isolation region, as structurally related in the manner recited in claims 2-11. 
Furthermore, the detailed description mentions fin-shaped only in [0021] but fails to show it in FIG. 2, or any of the other figures, let alone mentioning fin-shaped body comprising silicon and a trench isolation region and first gate electrode and first gate spacer and second gate spacer and second gate electrode as recited in claims 12-21, let alone mentioning fin-shaped body comprising silicon and a trench isolation region and first gate electrode and first gate spacer and second gate spacer and second gate electrode, as structurally related in the manner recited in claims 12-21. 
Accordingly, the specification fails to provide clear support or antecedent basis for the terms/phrases, (a) and (b), as noted above. 
Correction is required. 35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Objections to the Drawings
03.	The drawings are objected to under 37 CFR § 1.83(a) because they fail to "show every feature of the invention specified in the claims."
The following is a quotation of part of 37 CFR § 1.83(a): 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
The following is a quotation of part of 37 CFR § 1.83(b):
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
The following is a quotation of part of 37 CFR § 1.83(c):
Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of [37 CFR] § 1.81(d).
The feature(s) listed below, therefore, must be shown in a figure showing the embodiment describing the elected invention or be canceled from the claims: 
(a):		… 
a fin-shaped semiconductor body, the fin-shaped semiconductor body comprising silicon; 
a trench isolation region having a first side, a second side, a bottom, an upper portion and a lower portion, the upper portion [of the trench isolation region being] above the fin-shaped semiconductor body and the lower portion [of the trench isolation region being] in the fin-shaped semiconductor body, the lower portion defining a first portion of the fin-shaped semiconductor body and a second portion of the fin-shaped semiconductor body; 
… ," as recited in claims 2-11. 
(b):		…
a fin-shaped semiconductor body, the fin-shaped semiconductor body comprising silicon; 
a trench isolation region having a bottom and a top, the trench isolation region defining a first portion of the fin-shaped semiconductor body and a second portion of the fin-shaped semiconductor body; 
a first gate electrode on the top of the trench isolation region, the first gate electrode having a first side and a second side; 
a first gate spacer along the first side of the first gate electrode, the first gate spacer having a bottom above the bottom of the trench isolation region; 
a second gate spacer along the second side of the first gate electrode, the second gate spacer having a bottom above the bottom of the trench isolation region; 
a second gate electrode over the first portion of the fin-shaped semiconductor body, the second gate electrode having a first side and a second side; 
…," as recited in claims 11-21.
Contrary to the contention in the 3/8/2022 Response, moreover, it is noted that FIG. 2 fails to show a fin-shaped body, let alone a fin-shaped body comprising silicon. 
To avoid abandoning this Application, Applicant must file, in the Response to this Office Action, corrected drawing sheets complying with 37 CFR § 1.121(d) and 37 CFR § 1.84. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR § 1.121(d).
The next Office Action will notify Applicant of the required correction if the changes are not acceptable. 
This objection to the drawings will not be held in abeyance. A request to hold objections to the drawings in abeyance will not be considered a bona fide attempt to advance the application to final action (37 CFR § 1.135(c)).
Correction is required. 35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
35 U.S.C. § 112 Rejections of the Claims
04.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
05.	Claims 2-21 are rejected under 35 U.S.C. § 112(a) for failing to comply with the written description requirement.
A Response overcoming this rejection over 35 U.S.C. § 112, first paragraph, for lack of written description support of terms/phrases infra, as recited in the context of claims 2-21, obviates: the objection supra to the claims under 37 CFR § 1.75(d)(1). 
"A simple statement such as 'Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ___ in the application as filed'" meets the PTO's burden of showing "the prima facie standard for a lack of written description rejection" if the following three prongs are met: 
"[(1) the claim is] new or amended claim[; (2)] the support for the limitation is not apparent[; and (3) A]pplicant[s have] not pointed out where the limitation is supported."
See, Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 U.S.P.Q.2d 1373 1376 (Fed. Cir. 2007) ("hold[ing] that [then M.P.E.P. ]§ 2163.04(I)(B) as written [to be] a lawful formulation of the prima facie standard for a lack of written description rejection").
The 3/8/2022 Response amends claims 2-21, which now recite:
(a):		… 
a fin-shaped semiconductor body, the fin-shaped semiconductor body comprising silicon; 
a trench isolation region having a first side, a second side, a bottom, an upper portion and a lower portion, the upper portion [of the trench isolation region being] above the fin-shaped semiconductor body and the lower portion [of the trench isolation region being] in the fin-shaped semiconductor body, the lower portion defining a first portion of the fin-shaped semiconductor body and a second portion of the fin-shaped semiconductor body; 
… ," as recited in claims 2-11. 
(b):		…
a fin-shaped semiconductor body, the fin-shaped semiconductor body comprising silicon; 
a trench isolation region having a bottom and a top, the trench isolation region defining a first portion of the fin-shaped semiconductor body and a second portion of the fin-shaped semiconductor body; 
a first gate electrode on the top of the trench isolation region, the first gate electrode having a first side and a second side; 
a first gate spacer along the first side of the first gate electrode, the first gate spacer having a bottom above the bottom of the trench isolation region; 
a second gate spacer along the second side of the first gate electrode, the second gate spacer having a bottom above the bottom of the trench isolation region; 
a second gate electrode over the first portion of the fin-shaped semiconductor body, the second gate electrode having a first side and a second side; 
…," as recited in claims 11-21. 
The first prong, therefore, is satisfied. 
In ICU Medical, Inc. v. Alaris Medical Systems, Inc., 90 USPQ2d 1072 (Fed. Cir., 2009), the Federal Circuit upheld the District Court's summary judgment of unpatentability for lack of written description, as required under 35 U.S.C. § 112, first paragraph. The Federal Circuit noted that:
The purpose of the written description requirement is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification. This requirement protects the quid pro quo between inventors and the public, whereby the public receives meaningful disclosure in exchange for being excluded from practicing the invention for a limited ... time. To satisfy the written description requirement, a patent applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, [the applicant] was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed. Such description need not recite the claimed invention in haec verba [BUT] must do more than merely disclose that which would render the claimed invention obvious [because] § 112, ¶ 1 requires that the written description actually or inherently disclose the claim element. (Quotations omitted; underlined by Examiner for emphasis). 
According to ICU Medical (see ICU Medical, 90 USPQ2d, at 1077), therefore, "[t]o satisfy the written description requirement":
(1) "[A]pplicant[s] must 'convey with reasonable clarity to those skilled in the art that, as of the filing date sought, [that Applicants were] in possession of the invention[;]'" and, 
(2) although "[s]uch description need not recite the claimed invention in haec verba[, such description] must do more than merely disclose that which would render the claimed invention obvious."
To be anticipatory, a disclosure "ha[s] to show the claimed invention arranged or combined in the same way as recited in the claim." Net MoneyIN Inc. v. VeriSign Inc., 88 USPQ2d 1751, 1759 (Fed. Cir., 2008) (bolded herein for emphasis; the Federal Circuit overturning a District Court's finding of anticipation). "[U]nless a [disclosure] discloses within the four corners of the document not only all of the limitations claimed but also all of the limitations arranged or combined in the same way as recited in the claim, it cannot be said to prove prior invention of the thing claimed …" See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court reviewed a "disclos[ure of] two separate [embodiments] for processing an Internet credit card transaction[ and noted that n]either of these [embodiments] contains all five links arranged or combined in the same way as claimed[, and, therefore, held the disclosure] cannot anticipate the … claim." See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court found "[t]he District Court was … wrong to combine parts of … separate [disclosed embodiments to] conclud[e] that [the] claim was anticipated." The court emphasized that "there may be only slight differences between the [disclosed embodiments] and the … claim[, b]ut differences between the [disclosure] and a claimed invention, however slight, invoke the question of obviousness, not anticipation." See, Net MoneyIN, 88 USPQ2d, at 1759-1760; bolded herein for emphasis.
According to the ICU Medical and Net MoneyIN precedents, therefore, a new or amended claim would have written description support in an as filed application if the as filed application: 
(1) actually or inherently discloses the individual features of the new or amended claim, and 
(2) discloses the individual features as arranged or combined in the same way as recited in the new or amended claim. 
With respect to claims 2-21, "the support for the [above quoted] limitation is not apparent" in the disclosure of the as filed application. 
Specifically, neither the original detailed description nor the figures nor the original claims indicate that the invention might include the above noted features, arranged with other features in the same way as recited in claims 2-21. 
More specifically, the detailed description mentions fin-shaped only in [0021] and fails to show it in FIG. 2, or any of the other figures, let alone mentioning fin-shaped body comprising silicon and a trench isolation region as recited in claims 2-21, let alone mentioning fin-shaped body comprising silicon and a trench isolation region, as structurally related in the manner recited in claims 2-11. 
And the detailed description mentions fin-shaped only in [0021] but fails to show it in FIG. 2, or any of the other figures, let alone mentioning fin-shaped body comprising silicon and a trench isolation region and first gate electrode and first gate spacer and second gate spacer and second gate electrode as recited in claims 12-21, let alone mentioning fin-shaped body comprising silicon and a trench isolation region and first gate electrode and first gate spacer and second gate spacer and second gate electrode, as structurally related in the manner recited in claims 12-21. 
Also, a search of the specification for "upper portion," "lower portion", "first portion," second portion," yields zero hits, let alone finding these phrases/terms in the context of the claims, as noted above.
The second prong, therefore, is also satisfied. 
The 3/8/2022 Response, moreover, has not pointed out where the as filed application 16/889,610 supports the above noted features, as recited and related in the claims. 
The third prong, therefore, is also satisfied. 
According to patent law precedents (see, e.g., ICU and Hyatt, cited above), therefore, the original specification fails to provide written description support for the above noted features, as claims 2-21 now recite. And these claims, therefore, are rejected under 35 U.S.C. § 112(a) as lacking written description support in the specification.
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to a non-withdrawn claim, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention.
Objection to Labeling this Application a "Continuation" OR "Divisional" - New Matter with Respect to Parent(s) 
06.	This application is a Continuation-In-Part ("CIP") of 15/754,151 ("parent") because this application introduces claims reciting features not described in the parent, and the parent lacks written description of the now recited features in the claims. This application therefore does not have the benefit of the filing date of the parent application. 
Specifically, the parent fails to describe an invention including "a fin comprising silicon," "first fin portion," and "second fin portion," as recited in the context of claims 2-21.
The parent therefore lacks written description of the genus scope now claimed. See, for example, Tronzo v. Biomet Inc., 47 USPQ2d 1829, 1833 (Fed. Cir. 1998). And this application therefore is a CIP of the parent. 
Accordingly, in response to this Office Action, Applicant must:
(A)	"[provide] a new oath or declaration under 35 U.S.C. 115; and
(B)	"[redesignate this] application … as a continuation-in-part." See M.P.E.P. § 602.05.
CONCLUSION
07.	Applicants' amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814